Title: From George Washington to Edmund Randolph, 13 August 1785
From: Washington, George
To: Randolph, Edmund



Dear Sir,
Mount Vernon 13th Augt 1785.

At the time your letter from the Rocks was delivered to me, I had neither pen, ink, paper, or a table to write on at command; consequently could only verbally acknowledge the receipt of it, which I did by Mr Wormley: since my return home I have met your other favor of the 29th Ulto.
The great object, for the accomplishment of which I wish to see the inland navigation of the Rivers Potomac & James improved & extended, is to connect the Western Territory with the Atlantic States; all others, with me, are secondary: tho’ I am clearly of opinion that it will greatly increase our Commerce, & be an immense saving, in the article of transportation, & draft Cattle, to the Planters & Farmers who are in a situation to have the produce of their labor water borne.
These being my sentiments, I wish to see the undertaking progress equally in both rivers; & but for my local situation, & numerous avocations, my attention to each should be alike: what little I do for the advancement of the enterprize in this river, is done, as it were en passant; and because I think the difficulties greater than in the other—& not because I give it the preference—For both in my opinion have their advantages, without much, if any interference with each other. The advantages arising from my patronage of either, is probably more ideal than real; but such as they are, I wish them to be thought equally

distributed: my contribtion to the works shall be the same—I have already subscribed five shares to the Potomac navigation; & enclosed I give you a power to put my name down for five shares, to that of James river.
With respect to acting as President to the Board of Directors for that Company, it is a delicate subject for me to speak to: every person who knows how much my time (by company & other matters) is occupied, must also know that it would be impossible for me to discharge the duties of the Office, as they should be: even here, where the business for the most part is, & will continue to be done at Alexandria, or George-town (eight miles further from me), it was so evident to me that I could not perform the duties of President with that diligence and propriety which I thought necessary, that I wished to decline it, but could not get excused: How much more would this be the case with James river, where the journey to it alone would be a work of time & labour: & besides, let it not be forgotten my Dr Sir, that tho’ some of the Subscribers may wish to see me at the head of the Board of Directors; yet there may be others who would feel disappointed & hurt if they are overlooked, and this might have an influence on their connexions. I mention these things to you with the candour & frankness of a friend, & under the rose; after which your own judgment & those of your friends, must dictate for the best. I am persuaded all of us have the same object in view, & what ever shall be deemed, by the concurrent voice of the subscribers, the best means to effect it, shall meet my hearty approbation.
My last letter was written to you in such haste, that I apprehend I was not sufficiently explicit to be understood. It was not my intention to apply for a copy of the Governor’s instructions releasing him from the restriction of the Kings Proclamation; but for the Order of Council consequent thereof, directing or permitting Warrants to issue on military rights, agreeably thereto: because if the date of this order had been found to be antecedent to the occupancy of my Adversaries; it would remove them from their grand Fort—for on possession, before I took any legal steps—I know they mean to place their sole defence. The Patent, & thousands of Warrants are evidences that the restriction respecting military settlers was taken off; but they do not ascertain the time. My Patent, if I recollect right, was dated in

July 1774; but the Occupants, according to their own accounts, possessed the Land in the Octobr preceeding; if therefore I could have obtained a Certificate of the loss of the Council Books; & any circumstance could have been recollected by which it should appear (as unquestionably the fact is) that the recognition of military rights was previous to October 1773, & so intimated in the Certificate aforesaid; it would have been useful: Without this indeed, the matter is so clear, in my judgment, as not to admit of dispute before an impartial Jury; but an impartial Jury I do not expect—& much less since I have heard that the high Sheriff of the County (lately chosen) is of the fraternity of my competitors, & interested in the decision, so far at least as similar circumstances, & the suffrages of these people in his election, can bias him. Indeed I have lately been told that the decision of this case will be interesting to numbers whose rights are disputed on similar grounds. I am &c. &c.

G: Washington

